DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite the limitation(s) of “in response to determining the entry does not exist, the victim cache controller drains the selected line of the victim cache”.  No support for such limitation(s) is found in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-7, 9, 11-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2014/0156948), “Roberts”, in view of VanderWiel (US 2007/0094450) and Samson et al. (US 7,613,941), “Samson”.

2.	As per claim 1, Roberts discloses determining a write-miss entry inside a cache [a cache write miss, paragraph 43]; and draining the write-miss entry from the cache [evicting the cache line, paragraph 43].
	Roberts does not disclose expressly a victim cache.	
	VanderWiel discloses a victim cache in the abstract.
	Roberts and VanderWiel are analogous art because they are from the same field of endeavor of caching.	
	It would have been obvious to a person of ordinary skill in the art to modify Roberts by including a victim cache as taught by VanderWiel in the abstract.
	The motivation for doing so would have been performance improvement as expressly taught by VanderWiel in paragraph 10.
	Roberts and VanderWiel do not disclose expressly detecting an idle activity on a processor interface.
	Samson discloses detecting idle cycles in paragraph 42.
Roberts, VanderWiel, and Samson are analogous art because they are from the same field of endeavor of storage device control.	
	It would have been obvious to a person of ordinary skill in the art to modify Roberts and VanderWiel by monitoring idle cycles as taught by Samson in paragraph 42.
	The motivation for doing so would have been to save power as expressly taught by Samson in paragraph 42.

3.	As per claim 2, the cited prior arts disclose wherein: the idle activity is detected when a processor has not issued a command on the processor interface for N number of clock cycles [a clock cycle threshold, paragraph 42, Samson].

4.	As per claim 3, the cited prior arts disclose wherein: the N number of clock cycles is predetermined [a clock cycle threshold, paragraph 42, Samson].

5.	As per claim 4, the cited prior arts disclose wherein: the N number of clock cycles is configurable [a “sufficient” clock cycle threshold, paragraph 42, Samson].

6.	As per claim 5, the cited prior arts disclose wherein: the determining the write-miss entry includes examining each line of the victim cache in logical order for the write-miss entry [write-miss examination, figure 2A-2C, Roberts].

7.	As per claim 6, the cited prior arts disclose wherein: the write-miss entry is a plurality of write-miss entries; each of the plurality of write-miss entries is stored in respective lines of the victim cache; and the draining the write-miss entry includes draining the plurality of write-miss entries in one of a first in first out, least recently used [victim cache LRU eviction, paragraph 14, VanderWiel], or random basis.

8.	As per claim 7, the cited prior arts disclose wherein: the determining the write-miss entry inside the victim cache includes sending an eviction trigger request to a victim cache controller for a selected line of the victim cache associated with the write-miss entry [evicting the cache line, paragraph 43, Roberts].

9.	As per claim 9, the cited prior arts disclose storing the write-miss entry in a drain buffer until the write-miss entry is accepted by a memory [a buffer, paragraph 37, VanderWiel].

10.	As per claims 11-17, and 19, the examiner directs the applicant’s attention to claims rejection above.

Conclusion
A.	Allowable Subject Matter
	Claims 10 and 20 are objected to.
The primary reasons for allowance of claims 10 and 20 in the instant application is the combination with the inclusion in these claims that “wherein: the draining the write-miss entry from the victim cache is in response to a processor writing out half of the write-miss entry”.  The prior art of record neither anticipates nor renders obvious the above recited combination.  
As allowable subject matter has been indicated, applicant's response must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 C.F.R. § 1.111(b) and § 707.07(a) of the MPEP.

B.	Claims Rejected
	Claims 1-9 and 11-19 are rejected.

C.	Direction for Future Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U YU/Primary Examiner, Art Unit 2138